             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


TENNENBAUM LIVING TRUST and
MERKIN FAMILY FOUNDATION,                          Case No. 1:20-cv-6938

                      Plaintiffs,

       vs.

TGLT S.A. and THE BANK OF NEW
YORK MELLON,

                      Defendants.




                                         COMPLAINT

       The Tennenbaum Living Trust dated December 6, 2002 (“Tennenbaum”) and the Merkin

Family Foundation (“MFF,” and with Tennenbaum, “Plaintiffs”), as and for their Complaint (this

“Complaint”) against TGLT S.A. (the “Company”) and The Bank of New York Mellon (the

“Trustee,” and with the Company, “Defendants”), respectfully state as follows:

                                    NATURE OF THE ACTION

       1.      Plaintiffs Tennenbaum and MFF are the legal and beneficial owners of $18

million of convertible subordinated notes due August 3, 2027 (the “Notes”) issued by the

Company pursuant to that certain Indenture dated as of August 3, 2017 (the “Indenture”) by and

among the Company, the Trustee (as trustee, co-registrar, principal paying agent, and transfer

agent), and Banco Santander Rio S.A. (as registrar, Argentine Paying agent, Argentine transfer

agent, and representative of the Trustee in Argentina). A true and correct copy of the Indenture

is attached hereto as Exhibit A.
            Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 2 of 12




       2.      Plaintiffs have commenced this action for an award of money damages from the

Company on account of a missed interest payment on the Notes. Under the terms of the

Indenture, an interest payment in the amount of $900,000 was due in the aggregate to Plaintiffs

on August 15, 2020, and payable on August 18, 2020. 1 The Company failed to tender such

amount to the Trustee, as principal paying agent, for payment to Plaintiffs, and Plaintiffs have

not received payment. As of the filing hereof, the Company has failed to cure this default.

       3.      The Company asserts that the Notes no longer exist because of a mandatory

conversion of the Notes into equity. This conversion was purportedly effected in February 2020

by virtue of amendments made to the Indenture in December 2019 as part of a “voluntary”

exchange offer. But Plaintiffs did not participate in the exchange or consent to these

amendments to the Indenture, and giving effect to such amendments would unlawfully deprive

Plaintiffs of their rights under Sections 508 and 902 of the Indenture and section 316(b) of the

Trust Indenture Act of 1939, 15 U.S.C. § 77ppp(b) – all of which guarantee to holders the right

to receive payment of principal and interest as and when due and to institute suit for the

enforcement of such payment, and further provide that such rights cannot be impaired without

the consent of any affected holder.

       4.      Accordingly, given the Company’s failure to make the August 2020 interest

payment as and when due, Plaintiffs are entitled to an award of damages from the Company for

the $900,000 interest payment that was due on August 15, 2020, and payable on August 18,




1
    The due date specified in the Indenture was August 15, 2020, but that was a Saturday. The
    following Monday, August 17, 2020, was a legal holiday in Argentina. Accordingly,
    pursuant to Sections 301 and 307 of the Indenture, the interest payment was payable on
    August 18, 2020, i.e., the first “Business Day” (as defined in Section 101 of the Indenture)
    following August 15, 2020.




                                                 2
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 3 of 12




2020, as well as default interest accruing thereafter. Plaintiffs reserve all their rights and

remedies with respect to payments of principal and interest that will become due in the future.

                                 JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction pursuant to sections 1331 (federal

question jurisdiction) and 1332 (diversity jurisdiction) of the Judicial Code, 28 U.S.C. §§ 1331 &

1332, and section 322(b) of the Trust Indenture Act of 1939, 15 U.S.C. § 77vvv(b).

       6.      Venue is proper in this district pursuant to section 1391(b) of the Judicial Code,

28 U.S.C. § 1391(b), and Section 115(a) of the Indenture.

                                          THE PARTIES

       7.      Tennenbaum is a trust settled by Michael E. Tennenbaum and Suzanne S.

Tennenbaum (“Settlors”), governed by the laws of the State of California, with its principal place

of business in San Juan, Puerto Rico. Settlors are residents of Puerto Rico.

       8.      MFF is a non-profit, non-stock corporation organized and existing under the laws

of the State of Delaware, with its principal place of business in Marina del Rey, California.

       9.      The Company is a sociedad anónima (corporation) organized and existing under

the laws of the Republic of Argentina, with its principal place of business at Scalabrini Ortiz

3333, 1st floor, of the City of Buenos Aires, Argentina.

       10.     The Trustee is a corporation organized and existing under the laws of the State of

New York, with its principal place of business at 240 Greenwich Street, New York, New York.

                                   FACTUAL BACKGROUND

       11.     On August 3, 2017 (the “Issue Date”), Tennenbaum purchased $15 million face

amount of Notes (the “Tennenbaum Notes”). At all relevant times, including on August 1, 2020,

Tennenbaum has been the holder of record of the Tennenbaum Notes on the official books of the




                                                   3
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 4 of 12




Company for the registration of issuance, ownership, exchange, and transfer of the Notes kept by

the Trustee, as co-registrar, pursuant to Section 305 of the Indenture (the “Register”).

       12.     On the Issue Date, MFF purchased $3 million face amount of Notes (the “MFF

Notes”). At all relevant times, including on August 1, 2020, MFF has been the holder of record

of the MFF Notes on the Register.

       13.     In accordance with the terms of the Indenture and the Notes, interest was due to

Plaintiffs on August 15, 2020, and payable on August 18, 2020, in the amount of $750,000 on

account of the Tennenbaum Notes, and in the amount of $150,000 on account of the MFF Notes.

The Company was obligated to pay to the Trustee, as principal paying agent, in funds available

no later than 12:00 noon (New York City time) on Friday August 14, 2020, the amount necessary

to make such payment of interest to Plaintiffs.

       14.     The Company failed to pay the August 15, 2020 interest payment when due and

payable on August 18, 2020. Accordingly, default interest began to accrue on all unpaid

amounts no later than August 19, 2020, at the rate of 16% in accordance with the terms of the

Indenture and the Notes.

       15.     Section 501(a)(1) of the Indenture provides that it shall be an “Event of Default”

under the Indenture if “the Company fails to pay when due (i) any principal or premium due in

respect of the Notes or (ii) any interest, Additional Amounts, if any, fees or any other amount

due in respect of the [Notes] and such default continues for a period of 5 Business Days.”

       16.     The Company failed to pay the August 15, 2020 interest payment for a period of 5

Business Days after such payment was due. As of the filing of this Complaint, the Company has

still failed to pay the August 15, 2020 interest payment.




                                                  4
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 5 of 12




       17.     The Company has taken the position that Plaintiffs’ Notes no longer exist because

of a mandatory conversion of the Notes into equity in February 2020. This alleged mandatory

conversion was purportedly effectuated by virtue of amendments made to the Indenture in

connection with a December 2019 “voluntary” exchange of certain of the Notes into equity.

Plaintiffs did not exchange their Notes as part of the exchange and did not consent to the

amendments entered into in connection therewith. The purported effect of those amendments

was to gut the Indenture’s safeguards with respect to mandatory conversion of the Notes. Then,

in February 2020, the Company bootstrapped the “voluntary” exchange into a mandatory

conversion, on the basis of the purported amendments made two months earlier. None of these

machinations, however, are lawful or effective.

       18.     As originally set forth in the Indenture, Section 1301 permitted the Company to

effect a mandatory conversion of the Notes into common shares only in the event of “an initial

public offering for [the Company’s] Common Shares (or other equity interests) in the United

States on the New York Stock Exchange LLC, the NASDAQ Stock Market LLC or any of their

successors in which at least U.S.$100,000,000 of [the Company’s] Common Shares (or other

equity interests) are sold by the Company,” which the Indenture defined as a “U.S. IPO.”

Plaintiffs were agreeable to this provision when they purchased the Notes. The provision

ensured that any mandatory conversion to equity would only take place in the context of an

“initial public offering” – i.e., the public issuance of shares to raise new capital from public

investors on an established exchange under the jurisdiction of the Securities and Exchange

Commission (“SEC”). The successful execution of a U.S. IPO would validate the Company’s

financial health and prospects, result in the Company having the cash proceeds of the offering,

and provide assurance of sound practices, financial and other disclosures, and investor




                                                  5
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 6 of 12




protections enforced by the SEC. Mandatory conversion of Plaintiffs’ Notes into equity in the

event of a U.S. IPO, then, was a provision to which Plaintiffs were agreeable.

       19.     The Company, however, never completed the “U.S. IPO” required by Section

1301 of the Indenture to effect a mandatory conversion of the Notes. Instead, the Company

engaged in a two-step scheme – a December 2019 “voluntary” exchange that was accompanied

by purported amendments to the Indenture made by the exiting holders, followed by a February

2020 mandatory conversion purportedly effectuated on the basis of those prior amendments.

       20.     The holders who participated in the December 2019 exchange (i.e., the holders

who were on their way out the door, as they were exchanging their Notes for equity and would

no longer be subject to the Indenture) voted to modify Section 1301 of the Indenture to change

the definition of “U.S. IPO” to a new term, “Qualified Public Offering Threshold.” That new

term was defined as “one or more public offerings, whether related or unrelated, for [the

Company’s] Common Shares (and/or other equity interests) in (i) the United States on the New

York Stock Exchange LLC, the NASDAQ Stock Market LLC or any of their successors and/or

(ii) Argentina on the BYMA, in which cumulatively and in the aggregate for such offerings, at

least U.S.$100,000,000 of [the Company’s] Common Shares (and/or other equity interests) are

sold by the Company ….” 2



2
    The quoted language is from Section 2.02(l) of the purported Second Supplemental Indenture
    dated as of December 4, 2019 (the “Second Supplemental Indenture”). To be clear, Plaintiffs
    contest the effectiveness of the Second Supplemental Indenture, and nothing herein should be
    construed as an admission that the Second Supplemental Indenture is valid or binding. The
    Second Supplemental Indenture was preceded by a First Supplemental Indenture dated as of
    April 20, 2018 (the “First Supplemental Indenture”), which made modifications to the
    Indenture that are not pertinent to the matters alleged herein. Nonetheless, in the interest of
    completeness, attached hereto are true and correct copies of the First Supplemental Indenture
    and the Second Supplemental Indenture (Exhibit B and Exhibit C, respectively), the
    Company’s press releases dated December 10, 2019 and February 10, 2020 (Exhibit D and
                                                                                     (footnote continued)




                                                 6
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 7 of 12




       21.     Then, in February 2020, the Company announced that the December 2019

exchange was itself the “Qualified Public Offering Threshold” (i.e., what used to be the “U.S.

IPO”), even though no new investors were brought in and none of the safeguards and assurances

that accompany a public offering were in place or realized. The Company unilaterally and

unlawfully declared that all remaining Notes – including those held by Plaintiffs – had been

mandatorily converted into equity. Adding insult to injury, holders of Notes who converted as

part of the “voluntary” exchange in December 2019 received equity at a conversion price of

$0.33 per share of common stock, whereas holders of Notes who were allegedly “mandatorily

converted” to equity in February 2020 were to receive equity at a conversion price of $0.50 per

share of common stock – i.e., a 51.5% difference. Moreover, the Company never gave holders

any indication that it intended to use the amendments made by the exiting holders to compel a

mandatory conversion of those who remained (let alone that the conversion would be at a

significantly disadvantageous rate).

       22.     In short, what happened is this:

               •      When Plaintiffs bought their Notes in August 2017, they were

                      protected by an Indenture under which the only circumstance in

                      which the Notes could be mandatorily converted to equity was if

                      the Company successfully completed a “U.S. IPO” and more than

                      $100,000,000 of new capital was raised in a transaction subject to

                      the jurisdiction of the SEC.



   Exhibit E, respectively). The offering memorandum dated November 4, 2019 (the “Offering
   Memorandum”) pursuant to which the Company solicited holders of Notes to participate in
   the exchange is not attached hereto because it is designated “Confidential,” but it is
   incorporated herein by reference.




                                                  7
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 8 of 12




               •       But in December 2019, as part of what was represented to be a

                       “voluntary” exchange, a majority of holders converted their own

                       Notes into equity and simultaneously – that is, on their way out –

                       purported to approve amendments to the Indenture that changed

                       the prerequisite for mandatory conversion for those who remained

                       from a “U.S. IPO” to a “Qualified Public Offering Threshold.”

                       Because this change affected only those holders (including

                       Plaintiffs) who did not participate in the “voluntary” conversion, it

                       was the functional equivalent of a majority of holders tossing a

                       lighted match behind them as they walked out the door.

               •       The coup de grâce was the Company’s assertion in February 2020

                       that the voluntary exchange itself – that is, the decision by some

                       holders (not Plaintiffs) to convert their Notes into equity –

                       qualified as the “Qualified Public Offering Threshold.” And on

                       the basis of that determination, the Company now contends that

                       Plaintiffs’ Notes have been mandatorily converted.

       23.     Notwithstanding the Company’s contentions to the contrary, the machinations set

out above are ineffective as to Plaintiffs by virtue of the fundamental right of payment set forth

in Section 508 of the Indenture and codified in section 316(b) of the Trust Indenture Act of 1939,

15 U.S.C. § 77ppp(b), and the prohibition in Section 902 of the Indenture on the use of

supplemental indentures (such as the Second Supplemental Indenture) to modify what Section

902 defines as “Essential Terms.”




                                                 8
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 9 of 12




       24.     Section 508 of the Indenture provides:

               SECTION 508. Unconditional Right of Holders to Receive Principal,
               Premium, Additional Amounts and Interest. Notwithstanding any other
               provision in this Indenture, the Holder of any [Note] shall have the right,
               which is absolute and unconditional, to receive payment of the principal of
               (and premium and Additional Amounts, if any) and (subject to Section
               307) interest on such [Note] on the respective Stated Maturities expressed
               in such [Note] (or, in the case of redemption, on the Special Redemption
               Date or Tax Redemption Date, as applicable) and to convert such [Note]
               in accordance with Article Thirteen and to institute suit for the
               enforcement of any such payment and right to convert, and such rights
               shall not be impaired without the consent of such Holder, including the
               individual right of such Holder to initiate a trial for the payment of
               overdue amounts in the form of principal and interest in accordance with
               the provisions of Section 29 of the Negotiable Obligations Law.

       25.     Section 316(b) of the Trust Indenture Act of 1939, 15 U.S.C. § 77ppp(b),

provides, in pertinent part:

               (b) Prohibition of impairment of holder’s right to payment.
               Notwithstanding any other provision of the indenture to be qualified, the
               right of any holder of any indenture [note] to receive payment of the
               principal of and interest on such indenture [note], on or after the respective
               due dates expressed in such indenture [note], or to institute suit for the
               enforcement of any such payment on or after such respective dates, shall
               not be impaired or affected without the consent of such holder….

       26.     Section 902 of the Indenture provides, in pertinent part:

               SECTION 902. Supplemental Indentures with Consent of Holders. With
               the consent of one or more Holders representing not less than a majority in
               principal amount of the Outstanding Securities, by Act of such Holders
               delivered to the Company and the Trustee, the Company, when authorized
               by a Board Resolution, and the Trustee may enter into an indenture or
               indentures supplemental hereto for the purpose of adding any provisions to
               or changing in any manner or eliminating any of the provisions of this
               Indenture or of modifying in any manner the rights of the Holders under
               this Indenture; provided, however, that no such modification, amendment
               or supplement may change or affect any one or more of the following
               terms (the “Essential Terms”) without the consent of the Holder of each
               Outstanding Security affected thereby:

               (1)     change the Stated Maturity of the principal of, or any installment
                       of interest on, any Security;




                                                 9
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 10 of 12




               (2)     reduce the principal (including any premium) amount thereof or
                       the rate of interest thereon or any premium or Additional Amount
                       payable thereon;

                                             *        *      *

               (4)     impair the right to institute suit for the enforcement of any such
                       payment on or after the Stated Maturity thereof (or, in the case of
                       redemption, on or after the Redemption Date);

                                             *        *      *

               (9)     modify any of the provisions of this Section 902 or Section 513,
                       except to increase any such percentage or to provide that certain
                       other provisions of this Indenture cannot be modified or waived
                       without the consent of the Holder of each Outstanding Security
                       affected thereby; or

               (10)    modify any provision of the Securities or this Indenture which
                       could reasonably constitute a “fundamental change” under the
                       terms of Section 354 of Argentine Law No. 19,550, as amended
                       (referred to in Article 14 of the Negotiable Obligations Law).

       27.     Here, the Company’s machinations – including the purported amendments in the

Second Supplemental Indenture and the Company’s assertion that Plaintiffs’ Notes have been

mandatorily and involuntarily converted to equity even in the absence of a “U.S. IPO” – violate

Sections 508 and 902 of the Indenture and Section 316(b) of the Trust Indenture Act of 1939, 15

U.S.C. § 77ppp(b). The Company has purported to eliminate Plaintiffs’ absolute and

unconditional right to receive payment of principal and interest as and when due, to institute suit

for the enforcement of any such payment, and not to be subject to amendments of the Indenture

that change or affect any Essential Terms – all without Plaintiffs’ consent.

       28.     Finally, even if the amendments effected by the Second Supplemental Indenture

were effective as to Plaintiffs (they are not), the Company nevertheless failed to satisfy the

conditions for a “Qualified Public Offering Threshold” under amended Section 1301 because the

December 2019 voluntary exchange of certain of the Notes into equity did not, and could not,




                                                 10
             Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 11 of 12




constitute a “public offering … in which … at least U.S.$100,000,000 of [the Company’s]

Common Shares … are sold by the Company” (emphasis added), and any determination by the

Company or its board of directors to the contrary is unreasonable as a matter of law.

       29.     For all of these reasons, there has been no “mandatory conversion” of Plaintiffs’

Notes into equity.

                              COUNT FOR MONEY DAMAGES

       30.     Plaintiffs repeat and re-allege Paragraphs 1–29, supra, as if fully set forth herein.

       31.     The August 15, 2020 interest payment on account of the Notes was due and

payable to Plaintiffs on August 18, 2020. The Company failed to make payment when due, or to

timely cure such nonpayment, in accordance with the terms of the Notes and the Indenture.

       32.     Plaintiffs are entitled to enforce their right to payment, pursuant to Section 508 of

the Indenture and Section 316(b) of the Trust Indenture Act of 1939, 15 U.S.C. § 77ppp(b).

Accordingly, Tennenbaum is entitled to an award of damages in the amount of $750,000, and

MFF is entitled to an award of damages in the amount of $150,000, plus, in each case, default

interest on all unpaid amounts from and after no later than August 19, 2020, or such earlier date

as the Court may determine, at the rate of 16% in accordance with the terms of the Indenture and

the Notes.



                              [The remainder of this page is blank.]




                                                 11
            Case 1:20-cv-06938 Document 1 Filed 08/27/20 Page 12 of 12




                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court enter judgment awarding Tennenbaum

$750,000 and awarding MFF $150,000, plus, in each case, default interest on all unpaid amounts

from and after no later than August 19, 2020, or such earlier date as the Court may determine, at

the rate of 16% in accordance with the terms of the Indenture and the Notes; for attorneys’ fees

and the costs of suit; and for such other and further relief as is just and proper.


DATED: August 27, 2020                              /s/ Robert J. Pfister
                                            Thomas E. Patterson (pro hac vice forthcoming)
                                            Robert J. Pfister (RP-8775)
                                            KTBS LAW LLP
                                            f/k/a Klee, Tuchin, Bogdanoff & Stern LLP
                                            1999 Avenue of the Stars, 39th Floor
                                            Los Angeles, California 90067
                                            Tel: (310) 407-4000
                                            Fax: (310) 407-9090
                                            tpatterson@ktbslaw.com
                                            rpfister@ktbslaw.com


                                            Attorneys for Plaintiffs Tennenbaum Living Trust and
                                            Merkin Family Foundation




                                                  12
